UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OLUYESI ADENIJI,

                                 Plaintiff,
                                                                   1:19-CV-9884 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 ONLINE TAXES, INC.,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Oluyesi Adeniji, of the Bronx, New York, appears pro se and brings this action

under the Court’s diversity jurisdiction. He sues Online Taxes, Inc., which he alleges is located in

St. Joseph, Missouri. He seeks $15,000 in damages.

        By order dated December 16, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court

dismisses this action without prejudice to its refiling in state court.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The United States Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough factual

detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. In reviewing the complaint, the Court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But it does not have to accept as

true “[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 678-79.

                                          BACKGROUND

        Plaintiff alleges the following facts: In March 2016, Plaintiff filed his tax returns using

Defendant’s tax-preparation software. The Internal Revenue Service (“IRS”) recommended that

software. The software “warehoused [Plaintiff’s] unemployment income and partial earned

wages to prop [his] refund.” (ECF 2, at 5.) The IRS then audited him. Plaintiff now owes at total

of $15,000 in taxes to the state and federal governments. These events occurred because of a

“glitch” in Defendant’s software. (Id.) Plaintiff is “asking the Court to apply Defendant[’s]

professional liability insurance to cover the [accrued] tax liabilities from [the] IRS and state.”

(Id.) He also asks the Court to order Defendant “to assist because of [its] negligen[ce].” (Id.)


                                                   2
                                            DISCUSSION

         The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented or, if the plaintiff asserts

state-law claims under the Court’s diversity jurisdiction, when the plaintiff and the defendant are

citizens of different States and the amount in controversy exceeds the sum or value of $75,000.

“‘[I]t is common ground that in our federal system of limited jurisdiction any party or the court

sua sponte, at any stage of the proceedings, may raise the question of whether the court has

subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

         To assert state-law claims under the Court’s diversity jurisdiction, a plaintiff must first

allege that he and the defendant are citizens of different States. 28 U.S.C. § 1332(a)(1); Wis.

Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal district

court’s ‘original’ diversity ‘jurisdiction’ only if diversity of citizenship among the parties is

complete, i.e., only if there is no plaintiff and no defendant who are citizens of the same State.”).

For diversity purposes, an individual is a citizen of the State where he is domiciled, which is

defined as the place where a person “has his true fixed home . . . and to which, whenever he is

absent, he has the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d

Cir. 2000) (internal quotation marks and citation omitted). An individual “has but one domicile.”


                                                    3
Id. A corporation, however, is a citizen “of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of business.”

§ 1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (a corporation’s

principal place of business is its “nerve center,” usually its main headquarters). The plaintiff

must also allege to a “reasonable probability” that the claim is in excess of the sum or value of

$75,000, the statutory jurisdictional amount. Colavito v. N.Y. Organ Donor Network, Inc., 438

F.3d 214, 221 (2d Cir. 2006) (citation and internal quotation marks omitted); see § 1332(a).

       Plaintiff alleges that he is a citizen of New York and that Defendant – a corporation – is a

citizen of Missouri because it is incorporated in that State and has its principal place of business

in that State. (ECF 2, at 3.) But he fails to allege facts showing that his claims satisfy the

statutory jurisdictional amount, an amount in excess of the sum or value of $75,000.

       The Court can dismiss a diversity action for failing to show that the claims satisfy the

statutory jurisdictional amount, but only if there is “a legal certainty from the complaint that the

plaintiff cannot recover sufficient damages to invoke federal jurisdiction.” Zacharia v. Harbor

Island Spa, Inc., 684 F.2d 199, 202 (2d Cir. 1982); see Ochoa v. Interbrew Am., Inc., 999 F.2d

626, 629 (2d Cir. 1993) (“[I]n determining whether a challenged jurisdictional amount has been

met, district courts are permitted only to assess the allegations in a complaint and not the validity

of any asserted defenses.”).

       Here, Plaintiff does not allege any facts in the complaint suggesting that he is legally

entitled to an amount that exceeds the sum or value of $75,000. He seeks $15,000 in damages to

pay his tax debt totaling $15,000. Thus, on the face of the complaint, Plaintiff has not pleaded

facts that would, if true, enable him to recover more than $75,000. Ochoa, 999 F.2d at 629. For

this reason, this action must be dismissed.




                                                   4
       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects unless it would be futile to do so. See Hill v. Curcione, 657 F.3d 116, 123–24 (2d

Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because the defects in

Plaintiff’s complaint cannot be cured with an amendment, the Court declines to grant Plaintiff

leave to amend.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. Plaintiff has consented to electronic service of Court documents. (ECF 3.)

       The Court dismisses this action for lack of subject-matter jurisdiction. Fed. R. Civ. P.

12(h)(3). This dismissal is, of course, without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is also directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    December 23, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 5
